
	
		II
		109th CONGRESS
		2d Session
		S. 4057
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Allen introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To protect the second amendment rights of individuals to
		  carry firearms in units of the National Park System.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Park Second Amendment
			 Restoration and Personal Protection Act of 2006.
		2.FindingsCongress finds that—
			(1)the second
			 amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed;
			(2)section 2.4(a)(1)
			 of title 36, Code of Federal Regulations, provides that except as
			 otherwise provided in this section and parts 7 (special regulations) and 13
			 (Alaska regulations), the following are prohibited: (i) Possessing a weapon,
			 trap or net (ii) Carrying a weapon, trap or net (iii) Using a weapon, trap or
			 net;
			(3)the regulations
			 described in paragraph (2) prevent individuals complying with Federal and State
			 laws from exercising the second amendment rights of the individuals while at
			 units of the National Park System;
			(4)the existence of
			 different laws relating to the transportation and possession of firearms at
			 different units of the National Park System entraps law-abiding gun owners
			 while at units of the National Park System; and
			(5)the Federal laws
			 should make it clear that the second amendment rights of an individual at a
			 unit of the National Park System should not be infringed.
			3.Use of firearms
			 in units of the national park systemNotwithstanding any other provision of law
			 (including regulations), the possession or carrying of a firearm at a unit of
			 the National Park System in compliance with Federal law and the law of the
			 State in which the unit of the National Park System is located shall not be
			 prohibited.
		
